Citation Nr: 0715283	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-38 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for defective vision, 
right eye, which is currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
corneal scar, right eye trauma, which is currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Vision in the veteran's service-connected right eye is 
correctable to 20/100 or better, and vision in his non-
service-connected left eye is correctable to 20/40 or better.

2.  The veteran's residuals of corneal scar, right eye 
trauma, are not productive of field loss, rest requirements, 
or episodic incapacity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for defective vision, right eye, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.75, 4.83, 4.83a, Diagnostic Codes (DC) 6061 to 6079 
(2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of corneal scar, right eye trauma, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.75, 4.83, 4.83a, DCs (DC) 6009, 6061 to 
6079, 6080 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a May 2003 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for an increased rating, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran was awarded service connection for defective vision, 
right eye, and residuals of corneal scar, right eye trauma, 
in June 1970; therefore, the first three elements are not in 
dispute.  The veteran is appealing the fourth element, 
demonstrating that he has actual knowledge of this element.  
As there will be no further increase as a result of this 
decision, further information about effective dates is not 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records and service medical records.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  A VA examination was 
provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board concludes 
that the preponderance of it is against a finding that the 
veteran is entitled to an increased evaluation for defective 
vision of the right eye, or for residuals of a corneal scar 
caused by right eye trauma.  

The veteran is currently assigned a 10 percent disability 
evaluation for defective vision in the right eye pursuant to 
38 C.F.R. § 4.84a, DC 6079.  The severity of visual acuity 
loss is determined by applying the criteria set forth at 
38 C.F.R. § 4.84a.  Under these criteria, impairment of 
central visual acuity is evaluated from noncompensable to 
100 percent based on the degree of the resulting impairment 
of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  The percentage evaluation will 
be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.  A compensable disability rating of 
10 percent is warranted for impairment of central visual 
acuity in the following situations: (1) when vision in one 
eye is correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078 and 6079.  
A 20 percent disability evaluation is assigned in the 
following situations: (1) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/50; or (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077 and 6078.

A VA eye examination from June 2003 shows that the veteran's 
corrected vision in his right eye is between 20/70 and 20/80.  
For purposes of evaluating the veteran's disability, the 
veteran's right eye will be considered as correctable to 
20/100.  See 38 C.F.R. § 4.83.  The veteran's left eye is 
correctable to 20/40 or better.  When vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40, a 10 percent evaluation will be 
assigned under DC 6079.  

The veteran is currently assigned a 10 percent disability 
evaluation for residuals of a corneal scar due to right eye 
trauma pursuant to 38 C.F.R. § 4.84a, DC 6009.  That 
diagnostic code provides that unhealed injuries of the eye, 
in chronic form, are to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A 10 percent evaluation is the minimum to be 
assigned during active pathology.

The veteran's June 2003 VA eye examination shows that the 
right eye revealed pigment disturbance on the right 
crystalline lens consistent with impact and inflammation 
injury.  There was more difficult color vision in the right 
eye, consistent with optical distortion.  The examiner 
reported a normal visual field in both eyes.  There is no 
competent evidence of record that rest requirements, or 
episodic incapacity, are present.  As described above, 
evaluation of the veteran's impairment of visual acuity does 
not result in an evaluation in excess of 10 percent.

The veteran is competent to report his symptoms.  The Board 
is aware of the veteran's complaints that he has problems 
with depth perception, that he often bumps into objects, and 
that he has trouble driving, operating equipment and reading.  
However, to the extent that the veteran has asserted that he 
warrants more than a 10 percent evaluation for defective 
vision in the right eye and 10 percent for residuals of a 
corneal scar caused by right eye trauma, the Board finds that 
the preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
10 percent for defective vision in the right eye, and in 
excess of 10 percent for residuals of a corneal scar caused 
by right eye trauma, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for defective 
vision in the right eye, and the symptoms that warrant the 
10 percent evaluation for residuals of a corneal scar caused 
by right eye trauma, are clearly contemplated in the Schedule 
and that the veteran's service-connected disabilities are not 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 


ORDER

Entitlement to an increased rating for defective vision, 
right eye, which is currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for residuals of corneal 
scar, right eye trauma, which is currently evaluated as 
10 percent disabling, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


